Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to the Preliminary Amendment filed on 07/13/2022. Applicant cancelled claims 1-20 and added new claims 21-36. Claims 21-36 are presented for examination and are rejected for the reasons indicated herein below.     


Claim Objections
2.	Claims 21, 27 and 36 are objected to because of the following informalities: 

Claim 21, line 6, recites “one of the terminals of the primary circuit” it should be changed to “one terminal of the first quantity of terminals of the primary circuit”. Appropriate correction is required.

Claim 27, line 5, recites “a third quantity of primary blocking capacitor” it should be changed to “a third quantity of primary blocking capacitors”. Appropriate correction is required.
Claim 36, line 2, recites the limitation “said at least two primary windings”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 21-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,404,966 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application are broader than the independent claims of U.S. Patent No. 11,404,966 B2, and the differences are obvious variation of the same invention; also the limitations in claims 21-36 of the instant application are broader and anticipated/disclosed in claims 1-5 of U.S. Patent No. 11,404,966 B2.

This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.
Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For instance;
 	In claim 21, the limitation “the first quantity of windings connected with each other in a Y-connection configuration or a Δ-connection configuration” is not clear. It’s unclear which first quantity or windings applicant intends to claim, there is only a first quantity of terminals not windings claimed in claim 21. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one terminal and one winding in the primary circuit then this limitation is taught.

In claim 25, the limitation “wherein the primary circuit includes at least two terminals, at most one of the at least two terminals of the primary circuit is electrically coupled directly to the primary circuit without the primary blocking capacitor, and each of the remaining terminals of the primary circuit is electrically coupled to the primary circuit via the primary blocking capacitor” is indefinite. If there are only two terminals and one of them is electrically coupled directly to the primary circuit without the primary blocking capacitor, how can we say “each of the remaining terminals” if there should only be one terminal remaining?. Applicant may amend the limitation to say “wherein the primary circuit includes at least three terminals” in order to correct this issue. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as the primary circuit includes at least two terminals then this limitation is taught. Claims 26, 32 and 33 have similar issue, with using the term “each”, that needs to be corrected.

	In claim 27, the limitation “a third quantity of primary blocking capacitor” is not clear. It’s unclear if the third quantity of primary blocking capacitor includes the primary blocking capacitor claimed in claim 21. Also in claim 27, line 9, it’s unclear which first quantity applicant intends to claim. First quantity of terminals or windings?. Therefore, these limitations should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, these limitations will be read broadly until specifically defined. Examiner’s note: As long as there is at least one blocking capacitor in the primary circuit then this limitation is taught.

In claim 30, the limitation “the second quantity of windings connected with each other in a Y-connection configuration or a Δ-connection configuration” is not clear. It’s unclear which second quantity or windings applicant intends to claim, there is only a second quantity of terminals not windings claimed in claim 27. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one terminal and one winding in the primary circuit then this limitation is taught.

In claim 32, the limitation “at least one primary blocking capacitor” is not clear. It’s unclear if the at least one primary blocking capacitor includes the primary blocking capacitor claimed in claim 21. Also in claim 32, line 2, it’s unclear which first quantity applicant intends to claim. First quantity of terminals or windings?. Also in claim 32, line 6, the limitation “said at least two windings of the primary circuit” is indefinite. It’s unclear which at least two windings applicant intents to claim because “at least two windings of the primary circuit” were not previously claimed. Therefore, these limitations should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, these limitations will be read broadly until specifically defined. Examiner’s note: As long as there is at least one blocking capacitor and at least two terminals in the primary circuit then these limitations are taught.
7.	Dependent claims 22-36 inherit the deficiency of independent claim 21, thus they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reasons.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zong et al. (U.S. Pub. No. 2019/0288607 A1).

Regarding claim 21, as best understood by the examiner, Zong et al. (e.g. see Figs. 1-4) discloses “An electrical circuit for converting electrical power (e.g. see Figs. 1-4), comprising: a primary circuit (e.g. Figs. 1-4, see the primary side of  transformer 32); and a secondary circuit magnetically coupled to the primary circuit (e.g. Figs. 1-4, see the secondary side and the primary side of transformer 32 magnetically coupled); wherein the primary circuit includes a first quantity of terminals (e.g. Figs. 1-4, see primary circuit which includes terminals a and b connected to the primary side of the transformer), each being electrically coupled to the primary circuit via a primary blocking capacitor (e.g. see Figs. 1-4, terminal b coupled to the transformer via Cr1), except that at most one of the terminals (a) of the primary circuit is electrically coupled directly to the primary circuit without the primary blocking capacitor (e.g. see Figs. 1-4, terminal a coupled to the transformer without a capacitor), wherein the primary circuit includes the first quantity of windings connected with each other in a Y-connection configuration or a Δ-connection configuration (e.g. Figs. 1-4, see the primary side of  transformer 32 which includes plurality of windings. Implicit)”.

Regarding claim 22, Zong et al. (e.g. see Figs. 1-4) discloses “wherein the secondary circuit includes a plurality of terminals (e.g. Figs. 1-4, see secondary circuit which includes terminals c and d connected to the secondary side of the transformer), each being electrically coupled to the secondary circuit via a secondary blocking capacitor (e.g. see Figs. 1-4, terminal d coupled to the transformer via Cr2), except that at most one of the terminals of the secondary circuit is electrically coupled directly to the secondary circuit without the secondary blocking capacitor (e.g. see Figs. 1-4, terminal c coupled to the transformer without a capacitor)”.

Regarding claim 23, Zong et al. (e.g. see Figs. 1-4) discloses “wherein the secondary circuit comprises a plurality of windings connected with each other in a Y-connection configuration or a Δ-connection configuration (e.g. Figs. 1-4, see the secondary side of  transformer 32 which includes plurality of windings. Implicit)”.

Regarding claim 24, Zong et al. (e.g. see Figs. 1-4) discloses “wherein the primary circuit and the secondary circuit are magnetically coupled through a single magnetic core or a plurality of independent magnetic cores (e.g. Figs. 1-4, see the primary circuit and the secondary circuit being  magnetically coupled through a single magnetic core inside 32)”.

Regarding claim 25, as best understood by the examiner, Zong et al. (e.g. see Figs. 1-4) discloses “wherein the primary circuit includes at least two terminals, at most one of the at least two terminals of the primary circuit is electrically coupled directly to the primary circuit without the primary blocking capacitor (e.g. Figs. 1-4, see primary circuit which includes terminals a and b connected to the primary side of the transformer, terminal a coupled to the transformer without a capacitor), and each of the remaining terminals of the primary circuit is electrically coupled to the primary circuit via the primary blocking capacitor (e.g. see Figs. 1-4, terminal b coupled to the transformer via Cr1)”.

Regarding claim 26, as best understood by the examiner, Zong et al. (e.g. see Figs. 1-4) discloses “wherein the secondary circuit includes at least two terminals, at most one of the at least two terminals of the secondary circuit is electrically coupled directly to the secondary circuit without a secondary blocking capacitor (e.g. Figs. 1-4, see secondary circuit which includes terminals c and d connected to the primary side of the transformer, terminal c coupled to the transformer without a capacitor), and each of the remaining terminals of the secondary circuit is electrically coupled to the secondary circuit via the secondary blocking capacitor (e.g. see Figs. 1-4, terminal d coupled to the transformer via Cr2)”.
Regarding claim 27, as best understood by the examiner, Zong et al. (e.g. see Figs. 1-4) discloses “wherein the electrical circuit is an isolated multi-phase DC/DC converter (e.g. see Figs. 1-4) and further comprises: a multi-phase transformer having the primary circuit and the secondary circuit, the secondary circuit having a second quantity of terminals (e.g. Figs. 1-4, see multi-phase transformer 32 and its primary side and secondary side, the second quantity of terminals would be terminal c and d connected to the secondary side of the transformer, also see the abstract and para. 0031-0034. Examiner’s note: Sp1, Sp2 and the top terminal with the transformer is considered one phase and the second phase would be Sp3, Sp4 and the bottom terminal with the transformer); a third quantity of primary blocking capacitor (Cr1), each being electrically connected in series to a respective one of the terminals of the primary circuit (e.g. see Figs. 1-4, terminal b coupled to the transformer via Cr1); and a fourth quantity of secondary blocking capacitors (Cr2), each being electrically connected in series to a respective one of the terminals of the secondary circuit (e.g. see Figs. 1-4, terminal d coupled to the transformer via Cr2); wherein the third quantity is one less than the first quantity (e.g. Figs. 1-4, third quantity is 1 and first quantity is 2. Implicit); and wherein the fourth quantity is one less than the second quantity (e.g. Figs. 1-4, fourth quantity is 1 and second quantity is 2. Implicit)”.

Regarding claim 28, Zong et al. (e.g. see Figs. 1-4) discloses “further comprising: a first inverter or a first rectifier electrically connected to the primary circuit of the multi-phase transformer (e.g. Figs. 1-4, see 30 and 32); and a second inverter or a second rectifier electrically connected to the secondary circuit of the multi-phase transformer (e.g. Figs. 1-4, see 31 and 32)”.

Regarding claim 29, Zong et al. (e.g. see Figs. 1-4) discloses “wherein the first quantity is at least two and the third quantity is one less than the first quantity (e.g. see Figs. 1-4, first quantity of terminals is two that would be terminal a and b connected to the primary side of the transformer and the third quantity would be only one Cr1), and the second quantity is at least two and the fourth quantity is one less than the second quantity (e.g. see Figs. 1-4, second quantity of terminals is two that would be terminal c and d connected to the secondary side of the transformer and the fourth quantity would be only one Cr2)”.

Regarding claim 30, as best understood by the examiner, Zong et al. (e.g. see Figs. 1-4) discloses “wherein, the secondary circuit includes the second quantity of windings connected with each other in a Y-connection configuration or a Δ-connection configuration (e.g. Figs. 1-4, see the secondary side of  transformer 32 which includes plurality of windings. Implicit), and the primary and secondary circuits comprise one of Y-Y winding pairs, Y-Δ winding pairs, Δ-Y winding pairs, and Δ-Δ winding pairs (e.g. Figs. 1-4, see the primary and secondary sides of  transformer 32 each including plurality of windings. Implicit)”.

Regarding claim 31, Zong et al. (e.g. see Figs. 1-4) discloses “wherein said first quantity of windings of the primary circuit and said second quantity of windings of the secondary circuit are magnetically coupled through a single magnetic core or a plurality of independent magnetic cores (e.g. Figs. 1-4, see the first quantity of windings of the primary circuit and the second quantity of windings of the secondary circuit being magnetically coupled through a single magnetic core inside 32)”.

Regarding claim 32, as best understood by the examiner, Zong et al. (e.g. see Figs. 1-4) discloses “wherein the electrical circuit is a multi-phase transformer (e.g. see Figs. 1-4), the first quantity is at least two (e.g. see Figs. 1-4. Implicit), and the electrical circuit further comprises: at least one primary blocking capacitor (Cr1), each being electrically coupled in series between a respective one of said at least two terminals of the primary circuit and a respective one of said at least two windings of the primary circuit (e.g. Figs. 1-4, see multi-phase transformer 32 and its primary side and secondary side, two terminals a and b of the primary circuit and a respective one of said at least two windings of the primary circuit, also see the abstract and para. 0031-0034. Examiner’s note: Sp1, Sp2 and the top terminal with the transformer is considered one phase and the second phase would be Sp3, Sp4 and the bottom terminal with the transformer); wherein at most one of said at least two terminals of the primary circuit is electrically coupled directly to a respective one of said at least two windings of the primary circuit without the primary blocking capacitor (e.g. see Figs. 1-4, terminal a electrically coupled directly to a respective one of said at least two windings of the primary circuit without the primary blocking capacitor)”.

Regarding claim 33, as best understood by the examiner, Zong et al. (e.g. see Figs. 1-4) discloses “wherein the secondary circuit further comprises: at least two secondary windings electrically coupled to each other in a Y-connection configuration or a Δ-connection configuration (e.g. Figs. 1-4, see the secondary side of  transformer 32 which includes plurality of windings. Implicit); and at least two secondary terminals electrically coupled respectively to said at least two secondary windings (e.g. Figs. 1-4, see secondary circuit which includes terminals c and d electrically coupled respectively to said at least two secondary windings); wherein the electrical circuit further comprises: at least one secondary blocking capacitor, each being electrically coupled in series between a respective one of said at least two secondary terminals and a respective one of said at least two secondary windings (e.g. see Figs. 1-4, two terminals c and d, terminal d coupled to the transformer via Cr2. Cr2 is electrically coupled in series between a respective one of said at least two secondary terminals and a respective one of said at least two secondary windings); wherein at most one of said at least two secondary terminals is electrically coupled directly to a respective one of said at least two secondary windings without the secondary blocking capacitor (e.g. see Figs. 1-4, terminal c electrically coupled directly to a respective one of said at least two secondary windings without the secondary blocking capacitor)”.

Regarding claim 34, Zong et al. (e.g. see Figs. 1-4) discloses “wherein said at most one of said at least two terminals of the primary circuit and said at most one of said at least two secondary terminal are of the same phase (e.g. see Figs. 1-4. Implicit)”.

Regarding claim 35, Zong et al. (e.g. see Figs. 1-4) discloses “wherein said at most one of said at least two terminals of the primary circuit and said at most one of said at least two secondary terminals are of different phases (e.g. see Figs. 1-4. Implicit)”.

Regarding claim 36, Zong et al. (e.g. see Figs. 1-4) discloses “wherein said at least two secondary windings are magnetically coupled to said at least two primary windings through a single magnetic core or at least two independent magnetic cores (e.g. Figs. 1-4, see the primary circuit and the secondary circuit being  magnetically coupled through a single magnetic core inside 32)”.



Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 

(Also see Itogawa et al. (U.S. Pub. No. 2020/0274443 A1) which discloses a Y-connection configuration, a Δ-connection configuration, a Y-Y winding pairs, Y-Δ winding pairs, Δ-Y winding pairs, and Δ-Δ winding pairs (e.g. see at least Figs. 1-9, also see para. 0008-0017)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839